DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (USPN 5,154,927) as evidenced by FDA “Food ingredients and Colors” (April, 2010).
Regarding amended Claims 1, 8, and 9, Song teaches of a chewing gum composition comprising a water insoluble gum base (Column 2, lines 25-40). Song teaches an example of a chewing gum composition (Example IX – red cherry/grape chewing gum) comprising microbeads comprising blue dye FD&C #1 (Column 13, lines 45-50), which is a water soluble color compound and one of the recited color compounds, and at least one water insoluble color compound incorporated into the water insoluble gum base, where the water insoluble color compound is a lake pigment, as Song teaches the bubble gum base is prepared using FD&C red #40 lake (Column 13, lines 60-65).
FDA NPL is applied as an evidentiary reference to show that food dyes dissolve in water and lakes are the water insoluble form of the dye (Page 6). Therefore, the lake color used in the insoluble gum base is understood to be a water insoluble color compound incorporated into the water insoluble gum base and as such, the lake/water insoluble color compound would stay within the chewing gum base during chewing, as claimed. It is noted that the water insoluble colors including the lake pigments which are disclosed by Applicant as being included in the water insoluble chewing gum base are not modified in any way to make them stay within the water insoluble chewing gum base. The ability of the water insoluble color compound to stay within the chewing gum base during chewing would appear to be due to the insoluble nature of both lake pigment and the insoluble chewing gum base.
Regarding the amended limitation of wherein the at least one water-soluble compound leaches out of the chewing gum into the saliva after from about 5 minutes to about 20 minutes of chewing, and where at least about 1% or about 5% color change occurs after about 5 or 10 minutes of chewing to change the visual color of the gum, Song teaches that that half of the microbeads are impregnated with grape flavor and the latter half of the microbeads is added to a solution of the water-soluble blue dye, and allowed to remain in the solution and then the microbeads are dried (Column 13, lines 45-50). Song further teaches that the gum base includes sugar, the insoluble red lake pigment and cherry flavor (Column 13, lines 60-65). Song further teaches that the gum will initially be cherry flavored and change to purple grape upon chewing when the cherry flavor is extracted from the gum base and the microbeads yield the grape flavor and blue color (Column 13, lines 65-67). It is understood that since the blue dye is water soluble and the microbeads contain the water soluble blue dye, when the blue dye is released form the gum, one of ordinary skill in the art would have reasonably expected that it would go into the saliva of the gum chewer by virtue of its water soluble nature. Therefore, Song teaches that the water-soluble blue color is released during chewing, and one of ordinary skill in the art would have reasonably expected the release to occur in the claimed time range of after about 5 and about 20 minutes of chewing, as Song teaches of an initial cherry flavor and then changing “upon chewing”, and where the color change is at least about 1 or 5% within the recited time frame as Song teaches a color change to blue color “upon chewing”. Since Song teaches water insoluble and water soluble color compounds as recited by Applicant, and Applicant has not altered the color compounds in Applicant’s gum to react in a way different from convention, the water insoluble and water soluble color compounds taught by Song would react as claimed and result in water soluble color release into saliva and change the visual color of the gum, in light of the disclosure of Song. 
Therefore, since Song teaches a color change to blue color upon chewing, this is understood to mean that the visual color of the gum is changed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the water-soluble color to have been released and where the color change is at least about 1 or 5% within a time period of about 5 minutes to about 20 minutes of chewing in order to provide the desirable color and flavor change to consumers in a timely fashion.
Regarding amended Claims 4 and 5, Song teaches the active ingredient is a dental active ingredient and a breath freshening agent and can include zinc salts including zinc chloride, etc. (Song, Column 14, lines 45-60).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (USPN 5,154,927), as evidenced by FDA “Food ingredients and Colors” (April, 2010), and in view of Andersen et al. (USPA 2010/0255064).
Regarding amended Claim 6, Song is relied upon as above in the rejection of Claim 5 and teaches the active ingredient is a dental active ingredient and a breath freshening agent and can include zinc salts including zinc chloride, etc. (Song, Column 14, lines 45-60), but do not specifically teach one of the claimed dental active agents.
Andersen teaches of chewing gum compositions comprising dental active agents, and in particular, breath freshening agents, and teaches breath freshening agents include zinc chloride, zinc gluconate, etc. (Paragraphs 3, 66, 337). Therefore, it would appear that the above disclosed zinc salts are functional equivalent in terms of their ability to provide breath freshening in a chewing gum composition. Therefore, the use of any of the taught zinc salts would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.
Regarding amended Claim 7, Song is taken as cited above and teaches that the the polymeric beads have microporous channels impregnated with one or more active chewing gum ingredients (Column 14, Claim 1 and Column 5, lines 58-65). Therefore, since Song also teaches that water soluble coloring compounds such as those discussed above are also added to the microbeads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that if the microbeads contain both the water soluble coloring compound and the active agents, they would be released or would leach out of the chewing gum in equal or fewer minutes. In addition, Song discusses the use of breath freshening agents in both the gum base and porous beads in order to have different release rates in order to extend the overall release of the breath freshening agents during chewing (Column 6 lines 30-45, 60-66, Example IX, Col. 14). Lastly, Andersen teaches that release profiles may be adjusted in that e.g. an active ingredient in a module without any gum base may tend to release faster than an active ingredient in a module with a relatively large amount of gum base and it seems that the release profile may be controlled by selecting a certain amount of gum base for each module (Paragraph 28).  Therefore, it would appear, in light of the teachings of the prior art, that modifying the release rate of an active agent in a chewing gum composition would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, depending on the time release desired and the desire of providing any extended release of any active agents during chewing.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive for the following reasons. Applicant argues that the prior art chewing gum of Song would not function as claimed and would not be capable of releasing water soluble color compound in the claimed time frame to change the visual color of the gum. The Examiner respectfully disagrees with Applicant’s comments, as the chewing gum of Song has the same water insoluble color compound mixed into the gum base, and one of the claimed water soluble color compounds incorporated into the microbeads of the gum, and specifically teaches the water soluble blue color being released upon chewing to change the color of the gum, as a change of flavor also occurs from cherry to grape, coinciding with the change in color as well. Since Applicant appears to be using well known color compounds in conventional ways and does not appear to be altering the color compounds to change their time or function of release or specify how the water soluble color compound is incorporated into the chewing gum, the Examiner questions why the chewing gum of Song, which includes one of the claimed water soluble color compounds which is taught to be released from the gum upon chewing, would not be releasing the color in the claimed time frame, once it is chewed. The Examiner also notes that the claim amendments made do not significantly change the scope of the claimed chewing gum composition, as water soluble color leaching out of a chewing gum would be reasonably expected to be leached into the saliva of a gum chewer, and upon leaching, would change the visual color of the gum, a concept also taught by Song. Applicant argues that Song does not teach water insoluble color compound incorporated into the water insoluble gum base or teach the addition of water soluble color compounds to the gum as the disclosure includes microbeads. The Examiner respectfully agrees and points to Column 13, lines 60-65 of Song, where it is taught that the gum base includes sugar, the insoluble red lake pigment and cherry flavor (Example IX, Column 13, lines 60-65), as previously set forth. The Examiner also notes that Applicant does not recite any specifics as to how the water soluble color compound is combined with the other chewing gum ingredients. Therefore, the disclosure of Song teaching the water soluble blue dye solution (blue dye FD&C #1 in water) added to a portion of the microbeads meets the claimed limitations of the chewing gum comprising one of the claimed water soluble color compounds. Song specifically teaches that Example IX is an embodiment of a color changing gum where a gum has a first color/flavor and then the microbeads release a second color/flavor during chewing (Column 3, lines 45-60), as Song teaches “for example, the gum base itself may be a first flavor and color that are extracted early int eh chew, and one population of beads can contain a second flavor that is released after the first flavor is no longer discernible, and still a third population of beads can contain a second dye that is released when the second flavor is released, and a forth population can contain a third flavor/color combination that is released after the second flavor and second dye are extracted. Thus, the gum can be designed to change colors and flavors during the chew” (Column 3, lines 35-60). Therefore, Song is seen to teach a first red/cherry color/flavor which changes to a purple/blue/grape color/flavor when the gum is chewed and the microbeads yield the grape flavor and blue color (Example IX, Part D). Since Song is teaching a changing of the color of the gum, one of ordinary skill in the art would have reasonably expected the blue color to leach out of the gum into the saliva, therefore changing the visual color of the gum, and in the claimed time frame, as Song teaches a change to purple grape upon chewing, as set forth above. 
Therefore, to the extent of what is currently claimed by Applicant, the Examiner maintains the position of the obviousness of Applicant’s claimed chewing gum over the previously cited prior art of Song. The office action is therefore made final and deemed proper at this time.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/17/2022